Citation Nr: 1753889	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  10-07 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee in August 2009 and September 2010. 

A Travel Board hearing was conducted before the undersigned in November 2012. The transcript of this hearing is contained in the Veteran's Virtual VA file.

These matters were most recently remanded in February 2014 September 2016 and are again before the Board.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, diagnosed as depression and adjustment disorder, did not have its onset in service and is not shown to be etiologically related to the Veteran's active service.

2.  A diagnosis of PTSD made in accordance with 38 C.F.R. § 4.125, has not been shown to be the result of the Veteran's reported in-service stressor. 

3.  The Veteran is service-connected for a bilateral hearing loss disability, rated as 50 percent disabling as well as for tinnitus, rated as 10 percent disabling.

4.  The Veteran's service-connected disabilities, either alone or in the aggregate, do not render him unable to secure or follow a substantially gainful occupation.
CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, depression, and adjustment disorder, was not incurred in or aggravated by active service.  38 U.S.C.A.  §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2017).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder and TDIU.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in February 2014 September 2016, the Board recently remanded the Veteran's claims and ordered the agency of original jurisdiction (AOJ) to obtain outstanding medical treatment and service personnel records as well as provide the Veteran with a VA examination for his acquired psychiatric disorder claim.  The Veteran's claims were to then be readjudicated.  

Pursuant to the Board remand instructions, outstanding medical treatment and service personnel records were obtained and associated with the Veteran's claims folder.  Also, he was provided a VA examination in December 2015 to determine the etiology of his acquired psychiatric disorder.  The Veteran's claims were readjudicated most recently via an April 2017 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been substantially complied with regarding the claims on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in November 2012.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.
Service connection for an acquired psychiatric disorder

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, depression, and adjustment disorder that is related to his service, to include an in-service stressor in October 1971 when he had to pull hazardous equipment from the wreckage of a jet crash.  The Board notes that the Veteran's stressor has been verified by the Joint Services Records Research Center (JSRRC).    

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

According to VA regulations, entitlement to service connection for PTSD requires that three elements be present: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptomatology and the claimed in service stressors; and (3) combat status or credible supporting evidence that the claimed in-service stressors actually occurred.  See 38 C.F.R. § 3.304(f) (2017); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the third PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2017). If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  Service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Action Ribbon, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD with respect to the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board after July 13, 2010, the Board observes that the updated version of the law is applicable in this case.

Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, such as this case.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Acquired psychiatric disorder other than PTSD

With respect to a current disability, the Board notes that a March 2009 VA treatment record indicates an assessment of depression and, during his November 2012 hearing, the Veteran noted that he was taking Prozac, an antidepressant.  Also, October 2014 and January 2015 VA treatment records reflect diagnoses of adjustment disorder.  Moreover, December 2015 VA treatment records reflect medication prescribed for depression. 

With regard to in-service incurrence of an injury or disease, as discussed above, the Board concedes the Veteran's verified stressor in October 1971 when he had to pull hazardous equipment from the wreckage of a jet crash.  Also, the Veteran reported depression or excessive worry on a June 1983 service report of medical history, although this was in connection with him potentially filing for bankruptcy.  

The Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's acquired psychiatric disorder is not related to his service.

Specifically, the Veteran was afforded a VA psychological examination in December 2015.  Notably, the examiner considered the Veteran's verified in-service stressor as well as the report of depression or excessive worry in June 1983.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded in an addendum opinion dated September 2016 that it is less likely than not that the Veteran's current depression and adjustment disorder are related to service.  The examiner's rationale for her conclusion was based on her finding of no mental health complaints treatment, or diagnoses for many years following the Veteran's discharge from service.  Also, the examiner opined that the Veteran's depression is likely due to physical pain and his adjustment disorder is due to his concern for a perceived cognitive decline.  The examiner further noted the Veteran's report of depression or excessive worry on his June 1983 service report of medical history and noted that this pertained to the Veteran's filing for bankruptcy and that symptoms would have resolved after such.     

The December 2015 VA examination report with addendum opinion dated September 2016 was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Additionally, the VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology of an acquired psychiatric disorder for more than 25 years after service.  

The Veteran has not submitted a competent medical opinion to contradict the VA examiner's opinion that his acquired psychiatric disorder other than PTSD is related to service.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including depression), has presented no clinical evidence of a nexus between his diagnosed psychiatric disorder other than PTSD and his service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to military trauma.  Such opinion requires specific medical training in the field of mental health and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of mental health to render medical opinions, the Board must find that his contention with regard to a nexus to be of minimal probative value and outweighed by the objective evidence which is absent a finding of such.  See also 38 C.F.R. § 3.159(a)(1) (2017) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

Accordingly, a nexus is not met, and the Veteran's claim fails on this basis.  

In conclusion, for reasons and bases expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and adjustment disorder (PTSD will be addressed below).  The benefit sought on appeal is therefore denied.

PTSD

As discussed above, service connection for PTSD requires that three elements be met:  (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptomatology and the claimed in service stressors; and (3) combat status or credible supporting evidence that the claimed in-service stressors actually occurred.  See 38 C.F.R. § 3.304(f).

With respect to a current diagnosis, the competent medical evidence of record does not demonstrate that the Veteran has had a diagnosis of PTSD at any time during the pendency of this claim.  Crucially, the Veteran was afforded a VA psychological examination in December 2015.  As indicated above, the VA examiner noted the Veteran's reported stressor, namely his incident in October 1971 when he had to pull hazardous equipment from the wreckage of a jet crash.  After examination of the Veteran and consideration of his medical history, in an addendum opinion dated September 2016, the examiner concluded that the Veteran does not evidence an Axis I diagnosis of PTSD.  The examiner's rationale for not diagnosing PTSD was based on her finding that during the psychological examination of the Veteran, there were substantial inconsistencies and a significant level of vagueness in his self-report.  Further, his objective psychological testing (MMPI-2-RF) results indicated that all response bias validity statistics fell two or more standard deviations above the normative mean, and were also well above the
mean for individuals with PTSD.  Also, his validity T scores were more consistent
with scores produced by individuals instructed to simulate PTSD.  As such, the Veteran's results during the psychological examination invalidated any reasonable means of accurately determining the extent of his claimed psychiatric difficulties or their relative effect on global, social, and occupational functioning.  

The December 2015 VA examination report with September 2016 addendum was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom, supra.  

The Board observes that a March 2009 VA treatment record indicates that the Veteran "appears to have PTSD as a result of his military service," and, during his November 2012 hearing, the Veteran noted that he was taking Prozac, an antidepressant.  Also, October 2014 and January 2015 VA treatment records as well as records dated from February 2016 to July 2016 reflect diagnoses of PTSD.  While the Board acknowledges the Veteran's use of Prozac, the Board finds that the VA treatment records indicating a diagnosis of PTSD are of minimal probative value and outweighed by the VA examiner's finding that the Veteran does not have PTSD.  Notably, the VA examiner addressed these findings of PTSD in her report.  She noted regarding the March 2009 testing for PTSD, all that was administered was a self-report checklist, and while these are useful for clinical purposes, they are
susceptible to over and under reporting.  Moreover, they lack any way to assess the
validity of responses and thus are not adequate for forensic purposes.  Additionally, regarding the VA treatment records indicating a diagnosis of PTSD, these evaluations pertinently did not address the Veteran's inconsistent reporting of his medical history that was detailed by the VA examiner.  In this regard, as discussed above, the VA examiner reported that the December 2015 VA examination documented significant discrepancies, inconsistencies, and distortion of
facts on the Veteran's part, combined with invalid objective testing due to symptom magnification.  The examiner further reported that together this strongly suggested that the Veteran's self-report may not be accurate or valid, raising significant concern about the validity of any diagnosis based solely on that self-report.  The Board has determined that the VA examiner's findings are of great probative value as her report was based on a thorough examination of the Veteran and consideration of his mental health history.  Accordingly, the Board finds that the diagnoses of PTSD noted in VA treatment records are outweighed in probative value by the VA examiner's report and do not demonstrate that the Veteran has a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 at any time during the pendency of his claim.  

The Board wishes to make it clear that it has no reason to doubt that the Veteran experiences certain symptoms, such as depression.  Indeed, the record shows that the Veteran endorses some PTSD symptoms.  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including depression), has presented no clinical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to a diagnosis of PTSD.  Such opinion requires specific medical training in the field of mental health and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of mental health to render medical opinions, the Board must find that his contention with regard to a diagnosis of PTSD to be of minimal probative value and outweighed by the objective evidence which is absent a finding of such.  See also 38 C.F.R. § 3.159(a)(1), supra.  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a current PTSD.

The Veteran has been accorded ample opportunity to present competent evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014).  

The competent evidence of record does not substantiate a diagnosis of PTD made in accordance with 38 C.F.R. § 4.125 at any time during the pendency of the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  The benefit sought on appeal is accordingly denied.  


TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2017).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. See 38 C.F.R. § 4.16(a) (2017).  For the purpose of determining whether a Veteran meets the criteria for assigning a schedular TDIU, disabilities resulting from a common etiology and disabilities affecting a single body system are considered to be one disability.  In addition, when a Veteran has one disability rated at 50 percent with an additional disability rated at 0 percent or 10 percent, the above-described schedular requirements are considered to have been met.  VBA Fast Letter 13-13 (June 17, 2013).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2017).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

The Veteran's service-connected disabilities are a bilateral hearing loss disability, rated 50 percent disabling, and tinnitus, rated 10 percent disabling.  

The Veteran's bilateral hearing loss disability and tinnitus arise from a common etiology, specifically in-service acoustic trauma.  Further, as discussed above, when a Veteran has one disability rated at 50 percent with an additional disability rated at 0 percent or 10 percent, the above-described schedular requirements are considered to have been met.  Therefore, the service-connected disabilities meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).

The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  
See 38 C.F.R. § 4.16(a) (2017).  For the reasons stated immediately below, the Board finds that although the Veteran's service-connected disabilities place limitations on his employment, these limitations are not such as to render him unable to secure and follow a substantially gainful occupation.

The Veteran is 64 years old.  He reported on a July 2010 claim for TDIU that he last worked full-time in 1992.  During a VA examination dated December 2015, he reported that he completed high school and attended a technical school for power plant repair.  He was previously employed as a truck driver.  He further contended that his unemployability was due only to his hearing impairment.  Therefore, the Board's decision will focus on whether the Veteran's bilateral hearing loss and tinnitus render him unable to maintain substantial gainful employment.  

The Veteran was afforded a VA examination in August 2010.  The examiner reported a moderately severe to profound sensorineural hearing loss bilaterally.  The Veteran reported that his tinnitus was not constant.  The examiner noted that the Veteran's hearing loss and tinnitus may limit the types of occupation he could hold and it would be expected that the Veteran would have difficulty hearing in a group, in noisy listening situations, and environments which require use of non face-to-face communications equipment, or in jobs which require paying attention to high pitched sounds.  The examiner further noted significant effect on employment from the Veteran's hearing loss and tinnitus but not on daily activities.  She opined after examination of the Veteran that the hearing loss and tinnitus alone however would not render the Veteran unable to secure or follow substantially gainful employment.  

The Veteran was provided another VA examination in March 2017.  The examiner documented sensorineural hearing loss in both ears and recurrent tinnitus.  Crucially, the examiner reported that the Veteran's bilateral hearing loss disability and tinnitus do not impact ordinary conditions of daily life, including the ability to work.

The Board also notes the Veteran's testimony during the November 2012 Board hearing wherein the Veteran testified that he could not work as a truck driver due to his hearing loss and tinnitus.  He also stated that he previously worked as a mechanic but would not be able to be employed as a mechanic due to his inability to hear others.  Indeed, he essentially indicated that he could not perform any employment that involved communication. 

Based on the evidence of record, the Board finds that the Veteran's service-connected bilateral hearing loss disability and tinnitus do not render him unable to obtain or sustain substantially gainful employment.  The evidence of record supports a finding that the Veteran, without regard to advancing age, could perform substantial gainful employment.  Indeed, the VA examinations discussed above did not indicate total occupational impairment.  Rather, the examinations indicate that the Veteran would be able to secure or follow substantially gainful employment with consideration of his bilateral hearing loss disability and tinnitus.  The Board finds that these VA examinations are of great probative value as the examiners provided a thorough examination of the Veteran and consideration of his relevant medical history.  Notably, there is no medical opinion of record to the contrary, nor is there medical evidence documenting functional impairment due to the bilateral hearing loss disability and tinnitus sufficient to indicate that the Veteran's is precluded from substantially gainful employment due to the bilateral hearing loss disability and tinnitus.   

In finding that the Veteran's bilateral hearing loss disability and tinnitus do not preclude him from obtaining substantial gainful employment, the Board has considered the Veteran's education and occupational history in conjunction with the bilateral hearing loss disability and tinnitus.  The Board also notes the Court's recent decision of Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016) wherein the Court held that the plain meaning of § 4.16(a) does not permit VA to limit consideration of marginal employment to only currently employed veterans.  

As discussed above, the Veteran completed 4 years of high school, and was previously employed full-time as a truck driver.  There is no indication in the record that when taking into account his high school education, prior work experience, and his bilateral hearing loss disability and tinnitus, he would not have the necessary skills and functional ability required for employment in a field with comparable educational requirements to that of a truck driver.  The Board reiterates the findings of the March 2017 VA examiner who indicated that the Veteran's bilateral hearing loss disability and tinnitus do not impact ordinary conditions of daily life, including the ability to work.  Indeed, there is no indication in the examination report or other evidence of record that there are any restrictions on the Veteran's ability to accomplish tasks as a result of the service-connected bilateral hearing loss disability and tinnitus that would preclude substantially gainful occupation to include employment in a field with comparable educational requirements as a truck driver.  

The Board has taken the Veteran's statements concerning the impact of his service-connected disabilities into consideration.  However, the Board finds that the Veteran's statements are outweighed by the objective evidence of record, which as discussed above indicate that the Veteran's service-connected disabilities do not render him unable to maintain substantially gainful employment.  Moreover, the Veteran himself reported during the November 2012 Board hearing that if he had a job that he could do, he would do it.  See the November 2012 Board hearing transcript, page 28.  In any event, while not discounting the significant effect that the service-connected disabilities have on the Veteran's employability, the Board finds that this is adequately compensated at the currently assigned disability ratings.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose, supra.

The Board notes that the Veteran has had ample opportunity to submit additional evidence to bolster his contentions.  Such supporting evidence has been requested by VA, for example in the July 2010 VCAA letter.  It has not been forthcoming and does not appear to exist.  See 38 U.S.C.A. § 5107 (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

The competent and credible evidence of record thus shows that the Veteran's service-connected disabilities, while significantly limiting, do not prevent the Veteran from following substantially gainful employment.  

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for TDIU.  The benefit sought on appeal is accordingly denied. 









ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.

Entitlement to TDIU is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


